DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 12/24/2020, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn.

Claims 2, 10, and 18 have been cancelled. 

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“adjusting a first depth of the first set of 3D patches of geometry on the first canvas and a second depth of the second set of 3D patches of the attribute on the second canvas, wherein a delta of depth movement is compensated for by adding a luminous value to the delta;


implementing background filling of the first canvas and the second canvas”.

Regarding to claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“adjusting a first depth of the first set of 3D patches of geometry on the first canvas and a second depth of the second set of 3D patches of the attribute on the second canvas, wherein a delta of depth movement is compensated for by adding a luminous value to the delta;
determining a safeguard distance between each patch of the first set of 3D patches of geometry on the first canvas, and determining the safeguard distance between each patch of the second set of 3D patches of the attribute on the second canvas; and
implementing background filling of the first canvas and the second canvas; and a processor coupled to the memory, the processor configured for processing the application”.

Regarding to claim 17, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a depth module configured for adjusting a first depth of the first set of 3D patches of geometry on the first canvas and a second depth of the second set of 3D patches of the attribute on the second canvas, wherein a delta of depth movement is determined based on a difference of a first depth at time t and a second depth at time t+1 and is compensated for by adding a luminous value to the delta;
a safeguard module configured for determining a safeguard distance between each patch of the first set of 3D patches of geometry on the first canvas, and determining the safeguard distance between each patch of the second set of 3D patches of the attribute on the second canvas; and
a background module configured for implementing background filling of the first canvas and the second canvas”.

Claims 3-8 are allowed due to dependency of claim 1. Claims 11-16 are allowed due to dependency of claim 9. Claims 19-24 are allowed due to dependency of claim 17.

Closest Reference Found
 	Closest prior art made of record with regards the Examiner’s 35 U.S.C 103 rejection includes Sinharoy (US 20190122393 A1) in view of Ruhnke (NPL: Hierarchical Sparse Coded Surface Models), in view of ISOGAI (US 20130135298 A1), and further in view of Cho (US 20130141435 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616